Title: From Alexander Hamilton to Tobias Lear, 23 March 1791
From: Hamilton, Alexander
To: Lear, Tobias


Treasury DepartmentMarch 23d. 1791
Sir
I find it necessary to request of you the Commissions of the several gentlemen, whom the President was pleased to appoint as Commissioners to receive subscriptions to the Bank of the United States. The persons appointed are


Thomas Willing
}
of Pennsylvania

David Rittenhouse


Saml. Howell

John Beale Bordley of Maryland andLambert Cadwalader of New Jersey.
You will oblige me by procuring the Seals to be affixed and the Commissions sent to this Office by two oClock this day.
I am sir   Yr. most Obt. Servt.
Alexander Hamilton
